DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 5-10, in the reply filed on 02/09/22 is acknowledged.
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/09/22.
Specification
The abstract of the disclosure is objected to because it begins with the phrase “The present invention discloses,” i.e., a phrase that is implied.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 9 recites “the wellhead pressure of the drilling well is greater than or equal to 1 MPa after the depressurizing.” This is a range with an unbounded upper limit, and, therefore, encompasses a temperature so inconceivably high that it cannot reasonably be possible in the present invention. To make a point through hyperbole, the present application does not provide full enablement for a pressure of 100 MPa, 1000 MPa or 10,000 MPa (increasable ad nauseam), even though these amounts are encompassed in the claimed range.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 5, along with 6-10, dependent therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  One of such examples includes the extensive use of the term “specifically” within several of the dependent claims.
Claim 5 recites the limitation "the steps of" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to delete the phrase “the steps of” from claim 5 to overcome this rejection.  In doing so, the preamble will read as “An exploiting method for a natural gas hydrate reservoir, comprising:”.
Claim 5, step 1) recites “laying a drilling platform…to construct a drilling well,” and step 2) recites “perforating the drilling well.”  However, it is noted, there is no positive recitation of an actual active step of drilling/constructing the drilling well.  Claim 5, step 1) merely requires laying a drilling platform “to construct a drilling well,” but such does not positively require the drilling well be constructed; rather a platform intended for drilling is required to be laid.  Clarification and positive recitation of -constructing a drilling well- is advised.
Claim 7 recites in line 2 “a horizontal well and/or a vertical well” and then includes limitations for wherein how the vertical well is drilled and the horizontal well is 
Claim 7 recites the limitation "the seawater" in lines 3 and 6.  There is insufficient antecedent basis for this limitation in the claim since seawater was not previously required in claim 5, upon which claim 7 currently depends.  The Examiner notes, seawater is claimed in dependent claim 6.  Is claim 7 intended to be dependent upon claim 6?
Claim 8 recites the limitation "the step 2)" in lines 3 and 6.  There is insufficient antecedent basis for this limitation in the claim since ‘a step’ was not previously claimed.  
The terms “uniform” and “uniformly” in claim 8 are relative terms which render the claim indefinite. The terms “uniform” and “uniformly” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The terms “uniform” and “uniformly” rendered the scope of the claim indefinite as it is unclear as to what is required for a “uniform” perforation and/or “uniformly” distributed.  Must the perforations be the same size and/or shape?  Must they be included at particular angles around the circumference of the wellbore?  Must they be distributed to a certain degree within a portion of the reservoir/along a portion of the wellbore?  Clarification is required.
Claim 9 recites the limitation "the wellhead pressure."  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “the wellhead pressure of the drilling well is greater than or equal to 1 MPa after the depressurizing.” This is a range with an unbounded upper limit, and, as such, it is unclear as to the extent of temperature range Applicant is intending to seek patent protection of; as such, the claim is rendered indefinite.
Claim 10 recites the limitation "the wellbore."  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the decomposition."  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the wellhead."  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the fracturing step."  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the gas production rate."  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “so as to increase and maintain the gas production rate” in the last two lines thereof.  It is unclear as to how the gas production rate can be both increased and maintained since it would seem an increase in gas production rate would not maintain the gas production rate, but rather, increase it.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Unknown (CA 2818200) in view of Matsuo et al. (JP 2003214082 A) and Sugimoto (JP 2019214880 A).
	With respect to independent claim 5, Unknown discloses an exploiting method for a natural gas hydrate reservoir, comprising:

	2)	perforating the drilling well located in the natural gas hydrate reservoir to form a perforated fracture in the natural gas hydrate reservoir around the drilling well (paragraph at the top of page 4, wherein it is disclosed a multistage fracture treatment is then performed; the Examiner notes, the claim requires the formation of a perforated fracture in the perforating step and placement of a material therein during the fracturing step below and there is no requirement for an extension upon the “perforated fracture” in the fracturing step; as such, it is the position of the Office that the perforating and fracturing steps need not be individual steps in the instant method, but rather, can be accomplished in a single step);
	3)	fracturing the natural gas hydrate reservoir with a fluid that will not freeze (paragraph at the top of page 4, wherein it is disclosed a multistage fracture treatment is then performed with a fluid that will not freeze, see further note above); and
	4)	depressurizing the drilling well, pumping water and exploiting the natural gas (p. 4, bottom full paragraph, wherein pump 11 is used to pump water 10 and the gas hydrate is disassociated).
	Unknown discloses wherein the method and system can be used for producing subterranean or subsea gas hydrate reservoirs (p. 3, first paragraph), wherein methane hydrate formations are known to exist beneath and on the ocean floor (p. 3, third paragraph).  The reference, however, fails to explicitly disclose laying a drilling platform in a natural gas hydrate occurrence area for drilling construction.  Matsuo et al. teaches methods of drilling and collecting gas hydrate wherein a boring device that penetrates the seabed is provided on a 
Unknown discloses fracturing the reservoir with a fluid that will not freeze, as noted above.  The reference, however, fails to disclose wherein such a fluid includes a gas containing calcium oxide powder, such that the calcium oxide powder enters the perforated fracture, as claimed.  Sugimoto suggests collecting natural gas resources from a subsea stratum (abstract) wherein fractures 18a are created within the stratum; high pressure steam can be used for the purpose of freezing prevention in such a method (p. 2, first full paragraph).  Such a high pressure water/steam supply is further suggested to supply crushed particles 80 into the seabed formation for the purpose of providing heating thereto; the particles may include calcium oxide/a pulverized, i.e., powdered, calcined component composed of lime, i.e., calcium oxide and is further suggested to form calcium hydroxide upon reaction with water which expands over time in the stratum (p. 8, second full paragraph).  Since Unknown discloses the use of a fluid that will not freeze to fracture and Sugimoto suggests the use of high pressure steam, i.e., a gas, for freezing prevention, it would have been obvious to one having ordinary skill in the art to try high pressure steam in the method of Unknown as the fracturing fluid in order to prevent freezing by providing a fracturing fluid that will not freeze therein.  Additionally, one of ordinary skill in the art would recognize the ability to include therein a component containing calcium oxide powder in order to provide a material that imparts heating to the formation and an expansion body within 
With respect to dependent claim 6, Unknown discloses wherein the exploiting method is a method of depressurization (p. 4, first full paragraph) and further wherein the natural gas hydrate occurrence area includes a sea area (p. 3, first paragraph).  Sugimoto further provides for backfilling with in-situ supplemental heat, as set forth above (see motivation above), and Matsuo et al. provides for the drilling platform in sea water, as set forth above (see motivation above).
With respect to dependent claim 7, Unknown discloses wherein the drilling well includes a horizontal well and vertical well, in which the vertical well is drilled by passing a drilling well through the seawater (in view of Matsuo, as set forth above) and overlying strata 14 respectively, followed by entering the natural gas hydrate reservoir, and the horizontal well includes a vertical section and a horizontal section, and the horizontal well is drilled by passing a vertical section of a drilling well through seawater (in view of Matsuo, as set forth above) and overlying strata 14 respectively followed by entering the natural gas hydrate reservoir, and then drilling a horizontal section in the natural gas hydrate reservoir (claim 1, a.).  
With respect to dependent claim 8, Unknown discloses wherein the step 2) is performed after the drilling is completed (paragraph bridging p. 3-4); the perforating includes uniform perforation (see Figures, wherein the perforations are “uniform”); the perforated fracture is formed in a plurality of perforated fractures uniformly distributed (see Figures, wherein the fractures are seen “uniformly” distributed as they are evenly spaced along the horizontal portion of the well; and the perforated fracture is distributed in the horizontal section of the horizontal well (see Figures).  

or continuing to reduce the wellhead pressure so as to increase and maintain the gas production rate (p. 4, wherein the pump lowers the pressure to drive the fluids, thereby continuing to reduce the wellhead pressure).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Unknown in view of Matsuo et al. and Sugimoto as applied to claim 5 above, and further in view of Konno et al. (WO 2018/008535 A1) and Ikezaki et al. (JP 2012172418 A).
With respect to dependent claim 9, Unknown discloses the perforating and the fracturing are multi-stage clustering perforation and staged fracturing (see Figures, wherein the perforations/fractures are disclosed in “clusters” of at least 2 positioned 180 degrees apart and are disclosed as multi-staged); the depressurizing is by reducing the wellhead pressure of the drilling well after the fracturing is stopped (page 4, top paragraph).  The reference, however, fails to explicitly disclose the pressure of the fracturing.  Konno suggests hydraulic fracturing methods for gas hydrate layers wherein calculations are made so as to determine the appropriate pressure for fracturing at the prescribed depth of the gas hydrate layer and stresses therein.  Experimental pressures determined using such methods are within the range instantly claimed.  As such, it is the position of the Office, when creating a fracture in the gas hydrate formation of Unknown, one having ordinary skill in the art would recognize the optimal pressure required for fracturing therein based on the environmental characteristics encountered in the formation in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed pressure range for each component as critical and it is unclear if any unexpected results are achieved by using such aside from forming a fracture in the gas hydrate layer; since Unknown suggests the formation of a fracture within the gas hydrate layer, it does not appear that such would be considered an unexpected result, and, as such, the determination of optimal pressure to apply to form the fracture would be achievable through routine experimentation in the art.  
With regard to the wellhead pressure of the after the depressurizing, Unknown discloses wherein a pump lowers the pressure to drive the flow of fluids from the formation (p. 4).  The reference, however, fails to disclose a particular pressure associated therewith.  Ikezaki et al. suggests when methane gas is collected from methane hydrate in a marine sedimentary layer having a depth of 1000 m from the sea surface at a particular temperature, the pressure of the well is reduced to an internal pressure of 4 MPa or less.  As such, it would have been obvious to one having ordinary skill in the art to reduce the pressure to a pressure within the extensive range instantly claimed, as is suggested by Ikezaki et al. in order to produce the methane hydrate from the subsea bed.  One of ordinary skill in the art would recognize the optimal pressure to provide for after the depressurizing in order to enable the production of methane hydrate therefrom since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 106437653 A discloses methane hydrate production by injection of quicklime.
US 2021/0404295 discloses an exploiting method wherein a hydrophobic porous material
is used to create a gravel pack surrounding a well in a natural gas hydrate formation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
02/15/22